Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the RCE filed 05/12/2022. 
4.	Claims 1, 10 and 19 are independent claims.
5.	Claims 1 - 4, 6, 8 - 13, 15, 17, 18 and 19 are amended. No claims are added or cancelled by this paper. 
6.	The office action is made Non-Final.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

10.	Claims 1-4, 6, 7, 10-13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hussain (US 20070083531 A1) hereinafter as Hussain.

11.	Regarding claim 1, Hussain teaches a method comprising:  
applying a first hash operation from a plurality of hash operations as a primary hash operation to map key values in a portion of a sequence of key values to map key values in the portion of the sequence of key values to entries in a hash table to be accessed (Fig 1, [0006], a hashing function must take inputs from some set S of data elements and map them to the set of integers modulus n (Zn), where n is the size of the hash table (see FIG. 1).));
5selecting a second hash operation from the plurality of hash operations to replace the first hash operation to be the primary hash operation to map key values in the sequence of key values subsequent to the portion of the sequence of key values based, at least in part, on an indicator of collision performance of the first hash operation ([0029] 3.  The polynomials with the lowest 20% of collision frequencies are considered "successful" and saved for the next round.  The polynomials with the highest 20% of collisions are removed from the population (many collisions when hashing data), and replaced with new random polynomials., [0036], “a hash function selected (second hash operation) from a plurality of functions with a lowest number of collisions (an indicator of collision performance); a random function generator to generate said plurality of functions; logic means to hash said data using each one of the plurality of functions; recording means to record a number of collisions for each one of the plurality of functions; ranking means to rank the plurality of functions based on the number of collisions; storage means to store functions; and selection means to select a function from the plurality of functions with the lowest number of collisions”, see also [0047]).

1012.	Regarding claim 2, Hussain teaches the invention as claimed in claim 1 above and further teaches for one or more of the plurality of hash operations, maintaining a score indicative of collision performance in mapping key values of the sequence of key values to entries in the hash table, and wherein selecting the second hash operation further comprises comparing a score indicative of collision performance of the second 15operation with a score indicative of collision performance of at least the second hash operation of the plurality of hash operations ([0036], rank the plurality of functions based on the number of collisions).  

13.	Regarding claim 3, Hussain teaches the invention as claimed in claim 2 above and further teaches selecting the second hash operation from among the plurality of hash 20operations to replace the first hash operation as the primary hash operation based, at least in part, on a comparison of a first collision score associated with the first hash operation and a second collision score associated with the second hash operation ([0036], rank the plurality of functions based on the number of collisions).  

14.	Regarding claim 4, Hussain teaches the invention as claimed in claim 2 above and further teaches selecting the second hash operation from among the plurality of hash operations to replace the first hash operation as the primary hash operation responsive to a difference between a first collision score associated with the first hash operation and second collision 5score associated with the second hash operation maintained over a set number of cycles to access the entries in the hash table ([0031]).  

15.	Regarding claim 6, Hussain teaches the invention as claimed in claim 1 above and further teaches wherein the indicator of collision performance is based, at least in part, on a count of mappings of key values in the sequence of key 15values by the second hash operation to a same hash table entry ([0057], “”The values reported are the average number of accesses (probes) to the array that are required to determine the location of an element that is already in the hash table.).  

16.	Regarding claim 7, Hussain teaches the invention as claimed in claim 6 above and further teaches for at least one of the plurality of hash operations, maintaining an array of values and/or parameters, the values and/or parameters being indicative of a count 20of mappings of key values to a corresponding hash table entry by the at least one of the plurality of hash operations ([0057], “”The values reported are the average number of accesses (probes) to the array that are required to determine the location of an element that is already in the hash table.).  

17.	Regarding claims 10-13, 15 and 16, those claims recite a system performs the method of claims 1-4, 6 and 7 respectively and are rejected under the same rationale.

18.	Regarding claims 19, these claims recite article comprising: a storage medium comprising a non-transitory memory comprising computer- readable instructions stored thereon, the instructions to be executable by one or more processors of a computing device to perform the method of claim 1 and is rejected under the same rationale.

16.	Regarding claim 20, Hussain teaches the invention as claimed in claim 1 above and further teaches wherein the plurality of hash operations are concurrently executing to concurrently map key values to the entries of the hash table ([0029], [0036], [0047]).

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

21.        Claims 5 and 14 are rejected under 35 U.S.C.103 as being unpatentable over Hussain (US 20070083531 A1) hereinafter as Hussain in view of Chen (US 9906831 B2) hereinafter as Chen.

22.         Regarding claim 5, Hussain teaches the invention as claimed in claim 1 above and further teaches wherein entries in the hash table are to be 10accessed by operations to write a parameter and/or value to or read a parameter and/or value from the entries in the hash table ([0004], data access, [0057], “The values reported are the average number of accesses (probes) to the array that are required to determine the location of an element that is already in the hash table.”).
 Hussain did not specifically teach wherein the hash table is maintained in one or more non-transitory memory devices.
However, Chen teaches wherein the hash table is maintained in one or more non-transitory memory devices (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of the hash table is maintained in one or more non-transitory memory devices suggested in Chen’s system into Hussain’s and by incorporating Chen into Hussain because both systems are related to hashing techniques, would fingerprinting media content using hashing.

23.	Regarding claim 14, this claim recites a system performs the method of claims 5 and is rejected under the same rationale.

24.        Claims 8, 9, 17 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Hussain (US 20070083531 A1) hereinafter as Hussain in view of Godard et al (US 20160132331 A1) hereinafter as Godard.

25.         Regarding claim 8, Hussain teaches the invention as claimed in claim 1 above and further teaches mapping a key value in the sequence of key values to an entry in the hash table according to the first hash operation ([0036], Fig 1, [0006]).
 Hussain did not specifically teach performing a branch prediction operation based, at least in part, on a value obtained from the entry in the hash table.
However Godard teaches performing a branch prediction operation based, at least in part, on a value obtained from the entry in the hash table ([0009, [0092]-[0093]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of performing a branch prediction operation based, at least in part, on a value obtained from the entry in the hash table suggested in Godard’s system into Hussain’s and by incorporating Godard into Hussain because both system are related to hashing techniques, would implement a branch prediction strategies commonly used by or proposed for CPUs employ hardware-based tables that retain the history of the CPU's prior experience with branch operations.

25.         Regarding claim 9, Hussain teaches the invention as claimed in claim 1 above and further teaches mapping a key value to an entry in the hash table according to the second hash operation ([0036], Fig 1, [0006]).
 Hussain did not specifically teach performing a branch prediction operation based, at least in part, on a value obtained from the entry in the hash table.
However Godard teaches performing a branch prediction operation based, at least in part, on a value obtained from the entry in the hash table ([0009, [0092]-[0093]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of performing a branch prediction operation based, at least in part, on a value obtained from the entry in the hash table suggested in Godard’s system into Hussain’s and by incorporating Godard into Hussain because both system are related to hashing techniques, would implement a branch prediction strategies commonly used by or proposed for CPUs employ hardware-based tables that retain the history of the CPU's prior experience with branch operations.

26.	Regarding claims 17 and 18, those claims recite a system performs the method of claims 8 and 9 respectively and are rejected under the same rationale.

Respond to Amendments and Arguments
27.	Applicant's arguments received on 0512/2021 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169